Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 05/06/2022 has a total of 21 claims pending in the application; there are 3 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “Data transmission method in a wireless communication network.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,357,054 B2 [application No.16/638,311], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  11,357,054 B2
Claim 1. A data transmission method, comprising: 
      sending, by a terminal, a random access preamble to a base station, and receiving, by the terminal, a random access response sent by the base station; and 
     sending, by the terminal, a first request message carrying uplink data to the base station; 
     wherein the sending, by the terminal, the random access preamble to the base station comprises: in response to determining that the terminal satisfies a first preset condition, sending, by the terminal, the random access preamble for requesting an uplink data transmission resource to the base station; 
     wherein the method further comprising one of: failing to receive, by the terminal, a second response message returned by the base station; 
    receiving, by the terminal, the second response message carrying an uplink data failure indication or an uplink data retransmission indication returned by the base station; or 
     in response to determining that the terminal fails to receive the random access response returned by the base station, determining, by the terminal, a random access failure and reinitiating, by the terminal, random access; and 
     wherein the reinitiating, by the terminal, the random access comprises: 
      determining, by the terminal, to select one of the random access preamble for requesting the uplink data transmission resource or the random access preamble not for requesting the uplink data transmission resource to perform the random access according to at least one of: 
      a number of random access failures, a serial number of each random access failure; a downlink measurement obtained by the terminal; a coverage level; or a number of repetitions.
Claim 1. A data transmission method, comprising: 
          sending, by a terminal, a random access preamble to a base station, and receiving, by the terminal, a random access response sent by the base station; and 
          sending, by the terminal, a first request message carrying uplink data to the base station; 
     wherein sending, by the terminal, the random access preamble to the base station comprises: in response to determining that the terminal satisfies a first preset condition, sending, by the terminal, the random access preamble for requesting an uplink data transmission resource to the base station; 
          wherein the method further comprises: acquiring, by the terminal, indication information carried in the random access response, and in response to determining that a third preset condition is satisfied, the sending, by the terminal, the first request message carrying uplink data to the base station comprises: sending, by the terminal, the first request message carrying a radio resource control (RRC) message to the base station; and 
       wherein satisfying the third preset condition is that the indication information is data amount information of a data size with uplink grant and the data size with the uplink grant is less than or equal to an uplink grant threshold, or that the indication information indicates to carry the RRC message at the time of sending the first request message.
Claim 19. A data transmission apparatus, applied to a terminal and comprising a memory and a processor, wherein the memory stores a program which, when read and executed by the processor, performs a data transmission method, wherein the data transmission method comprises: 
    sending a random access preamble to a base station, and receiving a random access response sent by the base station; and 
     sending a first request message carrying uplink data to the base station; 
      wherein the sending the random access preamble to the base station comprises: in response to determining that the terminal satisfies a first preset condition, sending the random access preamble for requesting an uplink data transmission resource to the base station; 
      wherein the method further comprising one of: failing to receive a second response message returned by the base station; receiving the second response message carrying an uplink data failure indication or an uplink data retransmission indication returned by the base station; or in response to determining that the terminal fails to receive the random access response returned by the base station, determining a random access failure and reinitiating random access; and 
      wherein the reinitiating the random access comprises: 
      determining to select one of the random access preamble for requesting the uplink data transmission resource or the random access preamble not for requesting the uplink data transmission resource to perform the random access according to at least one of: 
      a number of random access failures, a serial number of each random access failure; a downlink measurement obtained by the terminal; a coverage level; or a number of repetitions.
Claim 16. A data transmission method, comprising: 
     





    receiving, by a base station, a random access preamble sent by a terminal, and sending, by the base station, a random access response to the terminal; and 
    receiving, by the base station, a first request message carrying uplink data sent by the terminal; 
     wherein the random access response carries indication information for indicating a sending manner for the terminal to send the first request message; 
     wherein receiving, by the base station, the first request message carrying uplink data sent by the terminal comprises: in response to determining that a third preset condition is satisfied, receiving, by the base station, the first request message carrying a radio resource control (RRC) message sent by the terminal; and 
     wherein satisfying the third preset condition is that the indication information is data amount information of a data size with uplink grant and the data size with the uplink grant is less than or equal to an uplink grant threshold, or that the indication information indicates to carry the RRC message at the time of sending the first request message.
Claim 21. A data transmission method, comprising: 
     sending, by a terminal, a random access preamble to a base station, and receiving, by the terminal, a random access response sent by the base station; and 
     sending, by the terminal, a first request message carrying uplink data to the base station; 
     wherein the sending, by the terminal, the random access preamble to the base station comprises: in response to determining that the terminal satisfies a first preset condition, sending, by the terminal, the random access preamble for requesting an uplink data transmission resource to the base station; 
     wherein in a case where the terminal is in a connected state before sending the random access preamble, the first request message further carries one or a combination of: a cell-radio network temporary identity (C-RNTI), a radio resource control (RRC) message, or a release request indication; and 
     wherein in the case where the terminal is in the connected state before sending the random access preamble, the method further comprises: 
     receiving, by the terminal, a second response message returned by the base station, and in response to determining that a contention is successfully resolved, autonomously releasing, by the terminal, an RRC connection and transiting to an idle state; or 
      receiving, by the terminal, a second response message returned by the base station, and in response to determining that a contention is successfully resolved, processing, by the terminal, an RRC release message carried in the second response message and transiting to the idle state.
Claim 19. A data transmission method, comprising: 
      sending, by a terminal, a random access preamble to a base station, and receiving, by the terminal, a random access response sent by the base station; and 
     sending, by the terminal, a first request message carrying uplink data to the base station; 
     wherein sending, by the terminal, the random access preamble to the base station comprises: in response to determining that the terminal satisfies a first preset condition, sending, by the terminal, the random access preamble for requesting an uplink data transmission resource to the base station; 

     wherein sending, by the terminal, the first request message carrying the uplink data to the base station comprises: acquiring, by the terminal, indication information carried in the random access response, and in response to determining that a second preset condition is satisfied, sending, by the terminal, the first request message carrying the uplink data to the base station, and 
      wherein satisfying the second preset condition is that the indication information is data amount information of a data size with uplink grant and the data size with the uplink grant is greater than an uplink grant threshold, or that the indication information indicates to directly send the uplink data at the time of sending the first request message.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by having the limitations presented in different dependent claims or as part of the independent claims and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations the patented application. For example, the C-RNT presented in dependent claim 2 in the patented application, is part of independent clam 1 in this application. The Failure indication presented in dependent claim 7 in the patented application, is part of independent claim 1 and 19, in addition, most of the presented limitations are “optional” using “at least one of…”, “or” in the claimed limitations.   This change does not affect the limitation of the patented claims ‘as a whole’.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to this claims of this application. Therefore these claims were rejected for double patenting.  

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472